Citation Nr: 1449107	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-32 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date prior to November 17, 2009, for resumption of benefits following return to active duty.  


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1996 to March 2001 and from January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at a hearing a Decision Review Officer in July 2011.  A transcript of the proceeding has been associated with the claims file.

With regard to representation, the Veteran was originally represented by a private attorney, Lea D. Hardwick.  His VA Form 21-22a, specifically limited her representation to entitlement to an earlier effective date for reinstatement of benefits following return to active duty.  The Board notes that there is also a VA Form 21-22a in favor of Disabled American Veterans (DAV), which predated Ms. Hardwick's representation.  In an August 2011 correspondence, the Veteran stated that DAV was his representative for his other claims, but not for his earlier effective date claim.  

In December 2011, prior to the certification of the appeal, Ms. Hardwick notified the Department of Veterans' Affairs that she was withdrawing as the Veteran's representative.  The Veteran was notified of Ms. Hardwick's withdrawal.  As such, the Board finds that the private attorney properly withdrew representation prior to the certification of the Veteran's claims.  See 38 C.F.R. § 14.631 (2014).  

A September 2014 letter notified the Veteran that if he wished to have DAV represent him, he must sign and submit a new VA Form 21-22 in favor of DAV.  The letter also informed the Veteran that he had the right to representation and could appoint an accredited representative but that if he did not respond within 30 days, it would be assumed that he desired to represent himself in this matter.  No response was received from the Veteran.  Therefore, the Board will proceed to adjudicate the case on the basis that the Veteran is representing himself. 


FINDINGS OF FACT

1.  The Veteran was granted service connection for left knee retropatellar pain syndrome, bilateral sensorineural hearing loss, and tinnitus, effective March 20, 2001.  The Veteran's combined evaluation for compensation is 20 percent.

2.  The Veteran was recalled to active duty service on January 27, 2003. 
3.  The Veteran was released from active duty service on September 23, 2003. 

4.  The Veteran called VA on November 17, 2010 to inquire about his disability benefits; he thereafter filed a claim to reinstate his benefits on February 4, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to November 17, 2009, for the resumption of payment of disability compensation following a period of active duty are not met.  38 U.S.C.A. § 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.155, 3.654, 3.700 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
In Pelegrini v. Principi, Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

In July 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).  Pursuant to 38 C.F.R. § 3.103(c)(2) (2014) a DRO who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the DRO hearing, the Veteran was assisted by his representative at the time.  The representative and the DRO asked questions to draw out relevant evidence in support of the Veteran's appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014) such that the Board may adjudicate the claim based on the current record.

Legal Criteria 

Compensation pay will be discontinued under the circumstances of 38 C.F.R. § 3.700(a) (2014) for any period for which a veteran received active service pay, effective the day prior to reentrance to active duty.  A veteran's entitlement does not cease, but a veteran must elect to receive active duty or disability pay but not both.  Payments, if otherwise in order, will be resumed effective the day following release from active duty if a claim for recommencement of payments is received within one year from the date of such release; otherwise payments will resumed effective one year prior to the date of receipt of a new claim.  38 C.F.R. §§ 3.654, 3.700 (2014).

Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  Any communication or action indicating intent to apply for one or more benefits may be considered an informal claim.  VA must then provide the appropriate claim form that must be received from the Veteran within one year.  38 C.F.R. §§ 3.1(p), 3.155 (2014).  Date of receipt means the date on which a claim, information, or evidence received by the Department of Veterans Affairs.  38 C.F.R. § 3.1(r) (2014).

Analysis 

The Veteran asserts that he is entitled to an effective date prior to November 17, 2009, because he called to inquire about resumption of his VA benefits sometime in August or November 2005.  

An August 2001 rating decision granted service connection effective March 20, 2001 for: left knee retropatellar pain syndrome with an evaluation of 10 percent, tinnitus with an evaluation of 10 percent, and bilateral sensorineural hearing loss with a noncompensable evaluation.  

The Veteran was recalled to active service on January 27, 2003.  The Veteran was released from active service on September 23, 2003.  A November 17, 2010 report of general information indicates that the Veteran called to inquire as to why his disability compensation benefits had not been resumed and requested that his file be reviewed to determine why he was not receiving his payments.  In a February 2011 statement in support of claim, the Veteran requested that his benefits be restarted effective September 24, 2003, the day following his separation from active service.  In his notice of disagreement, the Veteran asserted that the reinstatement date for his disability compensation should be sometime during November 2005.  

At his July 2011 DRO hearing, the Veteran and his representative, at the time, stated that on or about August or November 2005, the Veteran called VA and verbally requested to recommence his disability benefits.  N. R., a paralegal from the Louisville Legal Aid Society, testified that in November 2010 she assisted the Veteran in contacting VA.  She stated that a VA representative indicated that the computer system showed that the Veteran had called in November 2005 and that his benefits had been restarted for about six months, were applied directly to an overpayment, and then stopped for no reason. 
In a January 2012 letter, a service officer from DAV, the Veteran's representative in connection with a separate claim, stated that the Veteran contacted VA in March 2004 to reinstate his disability benefits.  The service officer noted that the Veteran contacted VA again in 2005 and was told that an overpayment was being recouped, after which he would resume receiving payments, and the Veteran not being of sound mind, due to psychiatric issues, waited until 2010 to follow-up and inquire when he would resume receiving compensation.  The service officer argued that due to his psychiatric issues, the Veteran was incapable of effectively communicating with the VA regarding his compensation reinstatement, and therefore his payments should be granted an effective date prior to November 17, 2009.  

In support, the service officer submitted psychiatric hospitalization records from Caritas Peace Center dated March 29, 2004 through April 1, 2004.  These records note that the Veteran was hospitalized following a suicide attempt.  Upon psychiatric assessment, he had no gross deficits of memory or cognition, his judgment and insight were reasonably intact, and he was oriented in all spheres.  The Veteran was discharged after four days.

After considering all the evidence of record, the Board finds that the evidence is against granting an effective date prior to November 17, 2009. 

While the Board acknowledges the Veteran's suicide attempt and the service officer's argument, the Veteran's inpatient treatment records weigh against a finding that he was incapable of handing his affairs.  Specifically, psychiatric assessment at the time of the Veteran's hospitalization indicate that he evidenced no gross deficits of memory or cognition, his judgment and insight were intact, and he was oriented in all spheres.  

Turning to the merits of the claim, there is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  The presumption of regularity applies to procedures at the VA regional offices.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Given the presumption of regularity that applies to VA operations, had the Veteran contacted the VA prior to November 2010 a record of that communication would have been associated with the claims file in the ordinary course of business.  The statements and testimony, by the Veteran, his former representative, and N. R., standing alone, are insufficient to rebut the presumption of regularity.  Id. at 274 (holding that "clear evidence to the contrary" is required to rebut the presumption of regularity).  Under the presumption of regularity, the absence of documentation may be taken as proof that that the Veteran did not call and inquire about his disability compensation benefits prior to November 2010.

In the absence of a formal or informal claim to reinstate his benefits prior to 2010, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to an effective date prior to November 17, 2009, for the resumption of payment of disability compensation following a period of active duty is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


